UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 DEBORAH ORR,

                                 Plaintiff,
                                                                   19-CV-4926 (LLS)
                     -against-
                                                                 ORDER TO AMEND
 COMMISSIONER OF SOCIAL SECURITY,

                                 Defendant.

LOUIS L. STANTON, United States District Judge:

        Plaintiff, Deborah Orr, appearing pro se, brings this action under 42 U.S.C. § 405(g),

seeking judicial review of a final decision of the Commissioner of Social Security. By order

dated May 28, 2019, the Court granted Plaintiff’s request to proceed without prepayment of fees,

that is, in forma pauperis. For the reasons set forth below, the Court grants Plaintiff leave to file

an amended complaint within sixty days of the date of this order.

                                    STANDARD OF REVIEW

        The Court must dismiss an in forma pauperis complaint, or portion thereof, that is

frivolous or malicious, fails to state a claim on which relief may be granted, or seeks monetary

relief from a defendant who is immune from such relief. 28 U.S.C. § 1915(e)(2)(B); see

Livingston v. Adirondack Beverage Co., 141 F.3d 434, 437 (2d Cir. 1998). The Court must also

dismiss a complaint when the Court lacks subject matter jurisdiction. See Fed. R. Civ. P.

12(h)(3). While the law mandates dismissal on any of these grounds, the Court is obliged to

construe pro se pleadings liberally, Harris v. Mills, 572 F.3d 66, 72 (2d Cir. 2009), and interpret

them to raise the “strongest [claims] that they suggest,” Triestman v. Fed. Bureau of Prisons, 470

F.3d 471, 474 (2d Cir. 2006) (internal quotation marks and citations omitted, emphasis in

original).
                                         BACKGROUND

       Plaintiff uses the Court’s form for actions brought under 42 U.S.C. § 405(g), but she did

not fill it out completely. Plaintiff leaves blank the portion of the complaint that asks if she

requested a hearing before an administrative law judge, received an adverse decision, requested a

review from the Appeals Council, and received a decision. (ECF No. 2 at 2.) Also, Plaintiff

provides a Manhattan address, but she claims to be a resident of Queens County. (Id. at 1.)

Plaintiff does not attach any documentation regarding these matters.

                                           DISCUSSION

A.      Exhaustion

       The Social Security Act permits claimants to seek review in federal court of a “final

decision of the Commissioner of Social Security made after a hearing to which [the claimant]

was party.” 42 U.S.C. § 405(g). If a complaint does not contain allegations showing that there

has been a final decision, then it does not satisfy the requirements for jurisdiction under § 405(g).

See Weinberger v. Salfi, 422 U.S. 749, 764 (1975) (“The statute empowers district courts to

review a particular type of decision by the Secretary, that type being those which are ‘final’ and

‘made after a hearing.’”).

       The “final decision” requirement has two elements. The first is the requirement that a

claim for benefits be presented to the Commissioner of Social Security. The second is the

requirement that the administrative remedies of the Social Security Administration (SSA) be

exhausted. Abbey v. Sullivan, 978 F.2d 37, 43 (2d Cir. 1992) (citing Bowen v. City of New York,

476 U.S. 467, 483 (1986)). To exhaust the administrative review process, a plaintiff must:

(1) receive an initial determination concerning the computation of benefits; (2) seek

reconsideration; (3) request a hearing before an administrative law judge (ALJ); and (4) request

that the Appeals Council review the ALJ’s decision. 42 U.S.C. § 405(g); 20 C.F.R.


                                                   2
§ 404.900(a)(1)-(5). Once the Appeals Council issues a final decision, the plaintiff may seek

review of it in a federal district court.1

        A plaintiff’s failure to exhaust may be excused, either by the Commissioner or, under

limited circumstances, by the courts. City of New York v. Heckler, 742 F.2d 729, 736 (2d Cir.

1984). But “exhaustion is the rule, waiver the exception.” Abbey, 978 F.2d at 44. Courts look to

the following factors to excuse failure to exhaust: “(1) that the claim is collateral to a demand for

benefits; (2) that exhaustion would be futile; and (3) that plaintiff[] would suffer irreparable harm

if required to exhaust administrative remedies.” Pavano v. Shalala, 95 F.3d 147, 150 (2d Cir.

1996) (citing Abbey, 978 F.2d at 44).

        It is not clear from Plaintiff’s complaint that she exhausted administrative remedies or

received a final decision from the Commissioner of Social Security regarding her claims for

benefits. Plaintiff also does not set forth facts demonstrating that any failure to exhaust should be

excused. Because Plaintiff does not allege facts showing that this Court has jurisdiction under

§ 405(g) to hear her claims, her complaint cannot proceed at this time.




        1
         “[I]f . . . the [Appeals] Council denies the request for review, the ALJ’s opinion
becomes the final decision.” Sims v. Apfel, 530 U.S. 103, 107 (2000). “If a claimant fails to
request review from the Council, there is no final decision and, as a result, no judicial review in
most cases.” Id.


                                                  3
B.      Venue

       An action filed under 42 U.S.C. §§ 405(g) or 1383(c)(3) may be brought only in:

        the district court of the United States for the judicial district in which the plaintiff
        resides, or has his principal place of business, or, if he does not reside or have his
        principal place of business within any such judicial district, in the United States District
        Court for the District of Columbia.

42 U.S.C. § 405(g); see § 1383(c)(3) (“The final determination of the Commissioner of Social

Security after a hearing under [§ 1383(c)(1)] shall be subject to judicial review as provided in

section 405(g).”).

       The Southern District of New York, which is the judicial district for this Court, includes

the following New York State counties: New York (Borough of Manhattan), Bronx, Westchester,

Dutchess, Rockland, Orange, Putnam, and Sullivan. 28 U.S.C. § 112(b). The Eastern District of

New York includes the following New York State counties: Kings (Borough of Brooklyn),

Queens, Richmond (Borough of Staten Island), Nassau, and Suffolk. § 112(c).

       It is unclear whether Plaintiff resides or has her principal place of business in this judicial

district, the Southern District of New York. Plaintiff provides a Manhattan address, but also

asserts that she is a resident of Queens County. It is therefore unclear whether this Court is a

proper venue for this action.

       Second Circuit precedent is clear that “[a] pro se complaint should not [be] dismiss[ed]

without [the Court’s] granting leave to amend at least once when a liberal reading of the

complaint gives any indication that a valid claim might be stated.” Dolan v. Connolly, 794 F.3d

290, 295 (2d Cir. 2015) (quoting Chavis v. Chappius, 618 F.3d 162, 170 (2d Cir. 2010) (internal

quotation marks omitted)).

       Because the nature and viability of Plaintiff’s claims are not clear, the Court grants

Plaintiff leave to amend her complaint to show that she exhausted administrative remedies with



                                                  4
the SSA before filing this action in federal court, or to set forth facts showing that her failure to

exhaust administrative remedies should be excused, consistent with the standards set forth above.

In addition, Plaintiff should clarify whether she is a resident of New York County or Queens

County. If she resides in Queens County, this matter will be transferred to the United States

District Court for the Eastern District of New York

                                       LEAVE TO AMEND

       Plaintiff is granted leave to amend her complaint to detail her claim. Using the complaint

form for actions brought under 42 U.S.C. § 405(g), Plaintiff must:

           provide the date of the ALJ’s decision;

           provide the date of the Appeals Council letter;

           provide the date she received the Appeals Council letter; and

           attach a copy of the Appeals Council letter to her amended complaint, or explain why
           she is unable to do so.

       If Plaintiff has not exhausted her administrative remedies, she must include facts showing

that her failure to exhaust his administrative remedies should be excused. Plaintiff must also state

the county in which she resides. Because Plaintiff’s amended complaint will completely replace,

not supplement, the original complaint, any facts or claims that Plaintiff wishes to maintain must

be included in the amended complaint.

                                          CONCLUSION

       The Clerk of Court is directed to assign this matter to my docket, mail a copy of this

order to Plaintiff, and note service on the docket. Plaintiff is granted leave to file an amended

complaint that complies with the standards set forth above. Plaintiff must submit the amended

complaint to this Court’s Pro Se Intake Unit within sixty days of the date of this order, caption

the document as an “Amended Complaint,” and label the document with docket number 19-CV-




                                                   5
4926 (LLS). An Amended Social Security Complaint form is attached to this order. No summons

will issue at this time. If Plaintiff fails to comply within the time allowed and cannot show good

cause to excuse such failure, the complaint will be dismissed for failure to state a claim upon

which relief may be granted.

       The Court certifies under 28 U.S.C. § 1915(a)(3) that any appeal from this order would

not be taken in good faith, and therefore in forma pauperis status is denied for the purpose of an

appeal. Cf. Coppedge v. United States, 369 U.S. 438, 444-45 (1962) (holding that an appellant

demonstrates good faith when he seeks review of a nonfrivolous issue).

       The Clerk of Court is directed to docket this as a “written opinion” within the meaning of

Section 205(a)(5) of the E-Government Act of 2002.

SO ORDERED.

 Dated:   May 31, 2019
          New York, New York

                                                                Louis L. Stanton
                                                                   U.S.D.J.




                                                 6
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
____________________________________________X
                                            :
___________________________________________ :
(Your Name & Social Security Number)        :     AMENDED
                                            :
             Plaintiff,                     :    COMPLAINT
                                            :
      -against-                             : ____ Civ. _________ (____)
                                            :
COMMISSIONER OF SOCIAL SECURITY,            :
                                            :
                        Defendant.          :
____________________________________________X

      Plaintiff respectfully alleges:

      1. This is an action seeking court review of the decision of the administrative law

judge pursuant to section 205(g) and/or section 1631(c)(3) of the Social Security Act, as

amended, 42 U.S.C. § 405(g) and/or § 1383(c)(3).

      2. Plaintiff resides at_________________________________________________

________________________________________________________________________

      3. Defendant is the Commissioner of Social Security.

      4. Plaintiff became entitled to receive disability insurance benefits and/or

Supplemental Security Income benefits because of the following disability____________

________________________________________________________________________

________________________________________________________________________

      5. The disability began on this date _____________________.
       6. That the Bureau of Disability Insurance of the Social Security Administration

disallowed plaintiff’s application upon the ground that plaintiff failed to establish a period

of disability and/or upon the ground that plaintiff did not have an impairment or combination

of impairments of the severity prescribed by the pertinent provisions of the Social Security

Act to establish a period of disability or to allow disability insurance benefits or

Supplemental Security Income benefits.

       7. Subsequent thereto, plaintiff requested a hearing, and on _____________[date of

hearing], a hearing was held which resulted in a denial of plaintiff’s claim on

_____________ [date of administrative law judge decision].

       8. Thereafter, plaintiff requested review by the Appeals Council, and after its

consideration, the decision of the administrative law judge was affirmed on

_______________ [date of Appeals Council letter].          Plaintiff received this letter on

_________________, thereby making the administrative law judge’s decision the “final

decision” of the Commissioner, subject to judicial review pursuant to 42 U.S.C. §

405(g)and/or §1383(c)(3). IMPORTANT: ATTACH A COPY OF THE APPEALS

COUNCIL LETTER TO THE BACK OF THIS COMPLAINT.

       9. The decision of the administrative law judge was erroneous, not supported by

substantial evidence on the record, and/or contrary to the law.

       WHEREFORE, plaintiff respectfully prays that:

       (a)    A summons be issued directing defendant to appear before the Court;



                                              2
       (b)     Defendant be ordered to submit a certified copy of the transcript of the record,

including the evidence upon which the findings and decision complained of are based;

       (c)     Upon such record, this Court should modify the decision of the defendant to

grant monthly maximum insurance and/or Supplemental Security Income benefits to the

plaintiff, retroactive to the date of the initial disability, or in the alternative, remand to the

Commissioner of Social Security for reconsideration of the evidence; and,

       (d)     For such other and further relief as may be just and proper.




Dated: __________________                    ______________________________
                                             Plaintiff’s Signature

                                             ______________________________
                                             Area Code and Telephone

Rev.11/2010




                                                3
